Citation Nr: 1013884	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-17 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder, formerly claimed as a heart murmur.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for residuals of a 
right leg shell fragment wound.

4.  Entitlement to service connection for low back disorder, 
claimed as a herniated disc.

5.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1950 to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran provided testimony at a January 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.

The Board notes that the Veteran filed a VA Form 21-2680 
(Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance) in November 2006, along with a 
letter requesting aid and attendance.  The the issue of 
entitlement to aid and attendance has been raised by the 
record, but has not been adjudicated by the RO.  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the RO for appropriate action.

The issues of entitlement to service connection for a low 
back disorder and posttraumatic stress disorder are herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action is required.

FINDINGS OF FACT

1.  An unappealed April 1998 rating decision denied service 
connection for a heart disorder.

2.  The evidence associated with the claims file subsequent 
to the April 1998 rating decision that denied service 
connection for a heart condition was either previously 
submitted for consideration, or otherwise relates to an 
already established fact, and does not raise a reasonable 
possibility of substantiating the claim.  

3.  The competent and probative evidence preponderates 
against a finding that the Veteran has any current 
respiratory disorder related to his in-service pneumonia that 
was incurred in active military service.

4.  The competent and probative evidence preponderates 
against a finding that the Veteran has any current right leg 
disorder related to his in-service shell fragment wound that 
was incurred in active military service.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision, which denied a request to 
reopen a claim of entitlement to service connection for a 
heart disorder, is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.302 (2009).  

2.  The evidence received subsequent to the April 1998 rating 
decision is not new and material, and the claim for service 
connection for a heart disorder, formerly claimed as a heart 
murmur, is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).
 
3.  A disability relating to the Veteran's in-service 
pneumonia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

4.  A disability relating to the Veteran's in-service right 
leg shell fragment wound was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In January 2006, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  It explained the bases for the previous denial of the 
heart condition claim, stated that new and material evidence 
would be required to reopen the claim, and defined what the 
new and material evidence should address based on the 
previous denial.  The letter informed the Veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as medical records, employment records, or 
records from other Federal agencies.  The Veteran was advised 
that it is his responsibility to provide or identify, and 
furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 
C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  A January 2010 
letter describes how VA determines disability ratings and 
effective dates.

The Board acknowledges that the content of the January 2006 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred concurrently with the Court's ruling 
in Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the March 2006 rating decision, May 2007 SOC, and 
March 2009 SSOC explained the basis for the RO's action, and 
the SOC and SSOC provided him with additional
60-day periods to submit more evidence.  In addition, the 
Veteran has demonstrated through his testimony at the Board 
hearing and submission of statements and additional evidence 
that he was aware of the type of evidence required to 
substantiate his claim.  Moreover, the benefits being sought 
are not being granted in this case, so the Board will not 
reach the issue of disability rating or effective date 
discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Long Beach VA Medical Center (VAMC), and private treatment 
records.  

The Board finds that a VA medical examination is not 
necessary with regard to the Veteran's heart condition, 
pneumonia, and right leg claims.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence of any current 
disabilities with regard to the Veteran's pneumonia and right 
leg claims.  With regard to the heart condition claim, no new 
and material evidence has been presented, as discussed below.  
Moreover, there is no documentation of any heart problems 
during active service, and no medical evidence of record 
suggests a causal relationship between the current heart 
condition and active service.  Accordingly, an examination is 
not required here, even under the low threshold of McLendon.  
  
Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding the 
heart condition, pneumonia, and right leg claims for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional 
benefits flowing to the Veteran.  The Court of Appeals for 
Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen Claim for Heart 
Disorder
 
In July 1996, the Veteran raised a claim of entitlement to 
service connection for a heart murmur detected during active 
service.  This claim was denied in an October 1996 rating 
decision, and again in a January 1997 rating decision after 
additional evidence was received.  The Veteran did not file a 
timely appeal, but filed a request to reopen the claim in 
April 1997.  Again, the claim was denied in a May 1997 rating 
decision, and that Veteran did not file a timely appeal.  
Then, he filed another request to reopen the claim in 
February 1998, and the RO again denied the claim in an April 
1998 rating decision.  He did not appeal.  Consequently, the 
April 1998 rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

In August 2005, the Veteran filed a request to reopen his 
claim for service connection for a heart condition that he 
claimed was related to a heart murmur that was detected in 
service.  The claim was denied in a March 2006 rating 
decision that is the subject of the instant appeal.  Based on 
the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether 
new and material evidence has been received to reopen the 
claim.  

It appears that the RO did not address the heart condition 
claim on the merits in its April 1998 rating decision.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final April 
1998 rating decision denying the Veteran's claim of 
entitlement to service connection for a heart condition 
included service treatment records (STRs) and treatment 
records from the Wadsworth and Long Beach VAMCs.       

The Veteran's VAMC treatment records showed that he had a 
significant history of heart disease, with multiple 
mycoardial infarctions.  However, the STRs do not show any 
indication of heart problems during service.  Although the 
Veteran reported chest pain in February 1952, it was 
associated with pneumonia.    

Based on the above evidence, the claim was denied.  
Specifically, the RO in April 1998 determined that there was 
no new and material evidence showing that the Veteran's heart 
condition began in active service.  

Evidence added to the record since the time of the last final 
denial in April 1998 includes outpatient records from the 
Long Beach VA Medical Center (VAMC) and testimony from the 
Veteran and his father at a January 2010 Board hearing.  The 
VAMC records show that the Veteran continued to receive 
follow-up treatment for his heart condition and had 
additional procedures performed.  He testified at the Board 
hearing that he had suffered a heart attack during active 
service but that his supervising officer had thrown away the 
medical documentation. 

The evidence added to the record since the previous April 
1998 denial does not constitute new and material evidence.  
It does not address the incurrence of the Veteran's current 
heart condition in service, which is an unestablished fact 
necessary to substantiate the claim.  Further, it is 
redundant, because it shows ongoing treatment for the current 
heart disorder and the Veteran had already stated that his 
heart condition began in service.  Finally, it does not raise 
a reasonable possibility of substantiating the heart 
condition claim.  Therefore, the Board finds that the 
criteria under 38 C.F.R. § 3.156(a) have not been satisfied, 
and the claim cannot be reopened.  

Because the RO considered the merits of the underlying 
service connection claim in the December 2006 rating action, 
September 2007 SOC and March 2008 SSOC which are part of the 
pending appeal, the Board may proceed with appellate review 
at this time without prejudicing the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  


III.  Service Connection for Pneumonia and Residuals
of Right Leg Shell Fragment Wound

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

1.  Pneumonia

The Veteran contends that he had pneumonia during active 
service and continues to have residual problems.  His STRs do 
confirm that in February 1952, the Veteran reported pain in 
his chest for 10 days, as well as a productive cough with 
fever and chills.  X-rays showed a patchy infiltration in the 
right middle lung field.  The Veteran was diagnosed with 
primary atypical pneumonia and admitted to the medical ward.  
He was given medication.  Approximately 11 days after the 
first 
X-ray, new films showed a vary faint residual pneumonitis.  
However, he was discharged to duty with an order for bed 
rest.  There is no indication that the Veteran sought further 
treatment for respiratory problems during the remainder of 
his active service period.  In addition, the March 1955 
separation examination report is negative for any respiratory 
complaints or residuals of pneumonia.  

Following separation from service, a September 1994 chest X-
ray taken at the Long Beach VAMC showed no evidence of acute 
cardiopulmonary disease, the heart and lungs were negative, 
but there was minor scarring at the left base of the lung.  
There is no indication that the Veteran complained of any 
breathing or respiratory problems at the time.  

Several years later, a February 1997 chest X-ray also taken 
at the Long Beach VAMC showed some interstitial changes 
present at the bases of the lungs, bilaterally, with no 
active disease present.  Again, the Veteran did not have any 
complaints of respiratory problems at the time of the X-ray.  

The Veteran testified in January 2010 that he had difficulty 
breathing quite often.  His wife clarified that he often had 
hiccups which caused the difficulty in breathing.  In July 
(presumably 2009), his wife stated she had to take him to the 
emergency room for bronchitis, and that he had a lot of 
phlegm.  When asked if he had been given a diagnosis for his 
pulmonary disorder, the Veteran's wife stated she didn't know 
whether there was any diagnosis specific to the lungs. 

The Veteran's records, specifically from the Long Beach VAMC, 
confirm that he has been to the emergency room at least 
several times for severe hiccups.  However, he denied 
shortness of breath at emergency room visits for hiccups in 
August 2005, and there is no indication that he was diagnosed 
with any pulmonary disorder in the treatment records.  

Based on the foregoing, the Board finds that the greater 
weight of the probative evidence is against finding that the 
Veteran has a current disability resulting from the episode 
of pneumonia he suffered during active service.  Even though 
X-rays show some lung scarring, it is unknown what the origin 
of the scarring is, and there is no indication that the 
Veteran suffers a disability as a result of the scarring.  As 
a result, the claim must fail.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
recognizes that the Court has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where the overall record fails to 
support a current diagnosis or manifestations of the claimed 
disability, that holding would not apply.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current breathing difficulties and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See also Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

However, the criteria set forth in that case, as outlined 
above, have not been met here.  Indeed, while the Veteran 
reports difficulty breathing at times, there has been no 
diagnosis of any respiratory disability.  Moreover, the 
determination of whether respiratory symptomatology 
constitutes a particular chronic disability involves complex 
medical issues that a lay person is not competent to address.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this case, as to the claim for pneumonia, the weight of 
the competent evidence is against a grant of service 
connection.  Thus, the preponderance of the evidence is 
against the claim, and there is no reasonable doubt to 
resolve in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.
 
2.  Right Leg Shell Fragment Wound

Next, the Veteran contends that he is entitled to service 
connection for residuals of a right leg shell fragment wound 
that was incurred in active service.  In January 2010, he 
testified that while he was stationed in Korea in 1951, an 
enemy mortar exploded and left shrapnel in his right leg.  
The Veteran stated it was not a bad wound, and he was given 
gauze and tape to cover the wound.  The metal fragments 
worked themselves out of the leg about 5 years after his 
separation from service, and surgery was not required to 
remove any of the metal pieces.  

There is no documentation of any right leg wound in service, 
and the March 1955 separation examination report is negative 
for any right leg problems.  Moreover, there are no post-
service treatment records relating to treatment for residuals 
of the right leg wound. 

The Board finds that there is no evidence of a current 
disability relating to the Veteran's right leg shell fragment 
wound.  

As above, the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 
465 (1994).  Moreover, the Federal Circuit Court has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 
2007).  However, the criteria set forth in that case have not 
been met here.  There is no documentation of any current 
complaints relating to the right leg.  

In summary, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
residuals of a right leg shell fragment wound.  Accordingly, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

New and material evidence having not been submitted, the 
request to reopen the claim of entitlement to service 
connection for a heart condition, formerly claimed as a heart 
murmur, is denied.  

Service connection for pneumonia is denied.

Service connection for a right leg shell fragment wound is 
denied.  

REMAND

As discussed above, the Veterans Claims Assistance Act of 
2000 (VCAA) enhanced VA's duty to notify and assist claimants 
in substantiating their claims for VA benefits, as codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2009).

As much as the Board would prefer to resolve the appeals of 
the low back disorder and posttraumatic stress disorder 
(PTSD) issues at this time, preliminary review reveals that 
the information in the record before us is inadequate to make 
an informed determination, and discloses a need for further 
development prior to final appellate review.  In this regard, 
the Board is of the opinion that VA's duty to assist includes 
attempting to verify the Veteran's claimed stressor and 
affording him VA examinations under the facts and 
circumstances of this case.

First, the Veteran contends that he injured his back in 
service and continues to have low back problems.  He 
testified at the January 2010 hearing that his back pain 
started after lifting 55-gallon oil and gasoline drums, 
weighing about 200 pounds each, while in service.  He stated 
that he missed formation and reveille several times during 
service due to back pain, and that he has had back pain since 
then.  

The Veteran's STRs show that in June 1952, he complained of a 
back ache, and a history of trauma to the back while in Korea 
was noted.  A brief examination was then conducted, and there 
is no other documentation of back problems during service.  
Moreover, the March 1955 separation examination report is 
negative for any back problems.  

Following separation from service, in January 2007, the 
Veteran complained of chronic back pain at a VAMC visit.  
However, there is no indication that any treatment was 
rendered or that any diagnosis was made.  

Applying the McClendon analysis above, as there is 
documentation of an in-service back injury and the Veteran is 
competent to report continuous back pain since service, the 
Board finds that VA's duty to assist includes affording the 
Veteran a VA examination to clarify any current diagnosis or 
diagnoses and render an opinion as to whether the Veteran's 
current back problems were incurred in active service.  See 
McLendon, 20 Vet. App. 79 (2006).  

Next, the Veteran contends that he has PTSD due to an 
incident that occurred while he was stationed in Korea in 
1951.  He testified at the January 2010 hearing that he was 
assigned to the First Marine Brigade, but while making a 
delivery to the Seventh Marine Brigade and getting ready to 
take back bodies in November or December 1951, an enemy 
mortar left among the bodies exploded, knocking the Veteran 
up against a truck and startling him.  Additionally, part of 
the Veteran's job while stationed in Korea was to pick up 
bodies from the bases and transport them elsewhere in a 
delivery truck, and the Veteran testified that the image of 
these bodies haunted him.  He reported having flashbacks and 
nightmares about the dead bodies, and said loud noises 
startle him.  The Board finds that VA's duty to assist 
includes attempting to verify the Veteran's claimed stressor.

In addition, the Board notes that a staff psychiatrist at the 
VAMC has listed the Veteran's diagnosis as "PTSD by 
history" repeatedly in his progress notes.  However, there 
is no indication that a complete psychological evaluation has 
been conducted to confirm the Veteran's diagnosis.  Moreover, 
the record is replete with diagnoses of major depressive 
disorder.  Recent judicial caselaw potentially addresses the 
consideration of the Veteran's other symptoms of mental 
abnormality.  The Court of Appeals for Veterans Claims has 
held that claims for service connection for PTSD should be 
considered to include claims for service connection for all 
psychiatric disabilities.  See Clemons v. Shinseki, 23 
Vet.App. 1 (2009) (scope of a mental health disability claim 
is not restricted to the diagnosis alleged, but includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
other information of record).
 
Thus, the Board finds that an examination by a psychiatrist 
is necessary to confirm whether the Veteran has a diagnosis 
of PTSD which complies with the American Psychiatric 
Association Diagnostic and Statistical Manual for Mental 
Disorders, 4th ed. (1994) (DSM-IV), as required by 38 C.F.R. 
§ 4.125(a), and if so, to obtain an opinion as to whether the 
PTSD diagnosis was caused by the Veteran's claimed in-service 
stressor.  To assure the Veteran full due process, and 
because there are indications of psychiatric diagnoses other 
than PTSD in the file, the Board concludes that this matter 
must be remanded for consideration of this claim pursuant to 
the Clemons precedent.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the Veteran an examination to 
clarify any current diagnosis or diagnoses, 
and to obtain an opinion regarding the 
causation or etiology of his currently 
claimed back disorder(s).  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished, and a complete rationale for 
any opinion expressed should be provided.  
The claims file, as well as a copy of this 
remand, must be made available to the 
examiner for review of the medical history in 
conjunction with the examination.  

a.  Specifically, the examiner should 
identify all diagnosable back 
disorder(s) currently present, and 
address the issue of whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that any currently diagnosed back 
disorder(s) was/were incurred during 
active service, or whether such 
incurrence is unlikely (i.e., less than 
a 50-50 probability).  The examiner must 
provide an explanation for the opinion 
reached, to include the significance of 
the notation of a trauma to the back in 
the Veteran's service treatment records.

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

c.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should 
clearly and specifically so specify 
in the report, and explain why this 
is so. 

2.  The Veteran's unit records, and any 
other necessary documentation, should be 
obtained to determine whether there were 
any enemy mortar explosions (to include a 
mortar round left among Marine casualties) 
at the Seventh Marine Brigade military 
base in Korea in November or December 
1951.  

3.  The RO should contact the U. S. Army 
and Joint Services Records Research Center 
(JSRRC) to determine whether they can 
verify the November or December 1951 
incident involving an enemy mortar 
explosion (to include a mortar round left 
among Marine casualties) on the base of 
the Seventh Marine Brigade in Korea.  

4.  Schedule the Veteran for an examination by 
a VA psychiatrist knowledgeable in assessing 
PTSD to determine whether the Veteran has PTSD 
as defined by the criteria in DSM-IV, based 
upon his claimed in-service stressor(s).  Any 
and all studies deemed necessary, including 
psychological examination/testing, should be 
completed.  The claims file, including a copy 
of this Remand, must be made available to the 
examiner for review in conjunction with the 
examination, and the examination report should 
reflect that such review was accomplished.  

a.  The examiner should be requested to 
provide an opinion as to whether it is 
at least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that the Veteran's claimed in-service 
stressor(s), if accepted as true, was 
(were) sufficient to have caused the 
current psychiatric symptoms.  The 
examiner is also requested to determine 
whether it is at least as likely as not 
that the diagnostic criteria to support 
a diagnosis of PTSD have been satisfied 
by both the in-service stressor(s) and 
the current symptomatology, consistent 
with the American Psychiatric 
Association manual, DSM-IV.

b.  If the Veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis, and the 
current manifestations which distinguish 
that diagnosis from other psychiatric 
disorders.  

c.  If the Veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability), or unlikely 
(i.e., less than a 50/50 probability) 
that any currently diagnosed psychiatric 
disorder is causally related to the 
Veteran's active military service.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

e.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

5.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an SSOC and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


